

AMENDMENT NO. 3 TO
CREDIT AND SECURITY AGREEMENT AND
OMNIBUS AMENDMENT
This Amendment No. 3 to Credit and Security Agreement and Omnibus Amendment
(this “Amendment”), dated as of September 11, 2014, is made by and among MOHAWK
FACTORING, LLC, a Delaware limited liability company (the “Borrower”), MOHAWK
SERVICING, LLC, a Delaware limited liability company (the “Servicer”) the
Lenders party hereto, the Liquidity Banks party hereto, the Co-Agents party
hereto and SUNTRUST BANK, a Georgia banking corporation, as administrative agent
(in such capacity, the “Administrative Agent”).
WITNESSETH:
WHEREAS, the Borrower, the Servicer, the Lenders, the Liquidity Banks, the
Co-Agents and the Administrative Agent previously entered into that certain
Credit and Security Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit and Security Agreement”), dated as of
December 19, 2012; and
WHEREAS, SunTrust, as a Non-Conduit Lender (the “Assignor”) has agreed to sell
and assign, without recourse, an interest in and to a portion of its rights and
obligations under the Credit and Security Agreement and under the other
Transaction Documents to Mizuho, in its capacity as a Liquidity Bank (the
“Assignee”) and the Borrower has consented to such assignment;
WHEREAS, the Borrower and the Servicer have requested that the Administrative
Agent, the Lenders, the Liquidity Banks and the Co-Agents (i) increase the
Aggregate Commitment by the addition of PNC Bank, National Association (“PNC”)
and Wells Fargo Bank, National Association (“Wells Fargo”; PNC together with
Wells Fargo, the “New Lenders” and each a “New Lender”) as Non-Conduit Lenders
to the Credit and Security Agreement and (ii) agree to amend the Credit and
Security Agreement and the Administrative Agent, the Lenders, the Liquidity
Banks and the Co-Agents are willing to do so under the terms and conditions set
forth in this Amendment;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Credit and Security Agreement.
Section 2.    Amendments to the Credit and Security Agreement.
(a)    Effective as of December 19, 2012, clause (x) of Section 7.1(k) of the
Credit and Security Agreement is hereby amended and restated in its entirety to
read as follows:



--------------------------------------------------------------------------------



(x)    prepare its financial statements separately from those of the Originators
and at all times after the Third Amendment Effective Date, ensure that any
consolidated financial statements of the Originators or any Affiliate thereof
that include the Borrower have notes clearly stating that the Borrower is a
separate legal entity and that its assets will be available only to satisfy the
claims of the creditors of the Borrower;
(b)    Section 9.1(h) of the Credit and Security Agreement is hereby amended and
restated in its entirety and as so amended and restated shall read as follows:
(h)    As at the end of any Calculation Period:
(i)    the three‑month rolling average Delinquency Ratio shall exceed 2.25%,
(ii)    the three‑month rolling average Default Ratio shall exceed 2.00%,
(iii)    the three‑month rolling average Non‑Contractual Dilution Ratio shall
exceed 5.25%, or
(iv)    the three‑month rolling average Days Sales Outstanding shall exceed 55;
(c)    Section 10.2 of the Credit and Security Agreement is hereby amended and
restated in its entirety and as so amended and restated shall read as follows:
Section 10.2.    Increased Cost and Reduced Return. If any Affected Entity
determines that any Regulatory Change affecting such Affected Entity or any
lending office of such Affected Entity has or would have the effect of:
(i) subjecting any such Affected Entity to any Tax, duty or other charge or
withholding on or with respect to any Funding Agreement of such Affected Entity
or an Affected Entity’s obligations under a Funding Agreement, or changes the
basis of taxation of payments to such Affected Entity of any amounts payable
under any such Funding Agreement (except for (A) changes in the rate of Tax on
the overall revenues or net income of an Affected Entity and (B) Excluded Taxes)
or on or with respect to the Receivables, or its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto or (ii) imposing, modifying or
deeming applicable any reserve, assessment, insurance charge, special deposit or
similar

2



--------------------------------------------------------------------------------



requirement against assets of, deposits with or for the account of such Affected
Entity, or credit extended by such Affected Entity pursuant to a Funding
Agreement of such Affected Entity or (iii) imposing on any Affected Entity or
the or the London interbank market any other condition, fee, cost or expense
(other than Taxes) or (iv) causing an internal capital or liquidity charge or
other imputed cost to be assessed upon such Affected Entity, which is allocable
to the Borrower or to the transactions contemplated by this Agreement and the
result of any of the foregoing is to increase the cost to such Affected Entity
of performing its obligations under a Funding Agreement of such Affected Entity,
or to reduce the rate of return on such Affected Entity’s capital as a
consequence of its obligations under such Funding Agreement (taking into
consideration such Affected Entity’s policies with respect to capital adequacy),
or to reduce the amount of any sum received or receivable by such Affected
Entity under a Funding Agreement of such Affected Entity or to require any
payment calculated by reference to the amount of interests or loans held or
interest received by it, in each case to a level below that which such Affected
Entity could have achieved but for such Regulatory Change then, upon demand by
the applicable Co‑Agent, Borrower shall pay to such Co‑Agent, for the benefit of
the relevant Affected Entity, such amounts charged to such Affected Entity or
such amounts to otherwise reasonably compensate such Affected Entity for such
increased cost or such reduction. Each Affected Entity will promptly notify the
applicable Co‑Agent, and such Co‑Agent will promptly thereafter notify Borrower,
of any event of which it has knowledge, occurring after the date such Affected
Entity first became entitled to the benefits of this Section, which will entitle
such Affected Entity to compensation pursuant to this Section and will, if
possible, designate a different lending office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Affected Entity, be otherwise materially disadvantageous to
such Affected Entity. A certificate of any Affected Entity claiming compensation
under this Section and setting forth the additional amount or amounts to be paid
to it hereunder and showing in reasonable detail the calculation thereof shall
be conclusive in the absence of manifest error. In determining such amount, such
Affected Entity may use any reasonable averaging and attribution methods
previously disclosed in writing to Borrower.
(d)    Clauses (a) and (c) of Section 11.1 of the Credit and Security Agreement
is hereby amended and restated in its entirety and as so amended and restated
shall read as follows:

3



--------------------------------------------------------------------------------



Section 11.1.    Authorization and Action. (a) Each member of the BTMU Group
hereby irrevocably designates and appoints The Bank of Tokyo‑Mitsubishi UFJ,
Ltd., New York Branch as BTMU Agent hereunder and under the other Transaction
Documents to which the BTMU Agent is a party and authorizes the BTMU Agent to
take such action on its behalf under the provisions of the Transaction Documents
and to exercise such powers and perform such duties as are expressly delegated
to the BTMU Agent by the terms of the Transaction Documents, together with such
other powers as are reasonably incidental thereto. Each member of the Mizuho
Group hereby irrevocably designates and appoints Mizuho Bank, Ltd. as Mizuho
Agent hereunder and under the other Transaction Documents to which the Mizuho
Agent is a party and authorizes the Mizuho Agent to take such action on its
behalf under the provisions of the Transaction Documents and to exercise such
powers and perform such duties as are expressly delegated to the Mizuho Agent by
the terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. SunTrust Bank, as Non‑Conduit Lender hereby
irrevocably designates and appoints SunTrust Bank as SunTrust Agent hereunder
and under the other Transaction Documents to which the SunTrust Agent is a
party, and authorizes the SunTrust Agent to take such action on its behalf under
the provisions of the Transaction Documents and to exercise such powers and
perform such duties as are expressly delegated to the SunTrust Agent by the
terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. PNC Bank, National Association, as Non‑Conduit
Lender hereby irrevocably designates and appoints PNC Bank, National Association
as PNC Agent hereunder and under the other Transaction Documents to which the
PNC Agent is a party, and authorizes the PNC Agent to take such action on its
behalf under the provisions of the Transaction Documents and to exercise such
powers and perform such duties as are expressly delegated to the PNC Agent by
the terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. Wells Fargo Bank, National Association, as
Non‑Conduit Lender hereby irrevocably designates and appoints Wells Fargo Bank,
National Association as Wells Fargo Agent hereunder and under the other
Transaction Documents to which the Wells Fargo Agent is a party, and authorizes
the Wells Fargo Agent to take such action on its behalf under the provisions of
the Transaction Documents and to exercise such powers and perform such duties as
are expressly delegated to the Wells Fargo Agent by the terms of the Transaction
Documents, together with such other powers as are reasonably incidental thereto.
Each Non‑Conduit

4



--------------------------------------------------------------------------------



Lender or member of any other Group that becomes a party to this Agreement after
the date hereof shall designate and appoint an agent and authorize such agent to
take such action on its behalf under the provision of the Transaction Documents,
and to exercise such powers and perform such duties as are expressly delegated
to such agent by the terms of the Transaction Documents, together with such
other powers as are reasonably incidental thereto. Each of the Lenders and the
Co‑Agents hereby irrevocably designates and appoints SunTrust Bank as
Administrative Agent hereunder and under the Transaction Documents to which the
Administrative Agent is a party, and each Lender and Co‑Agent that becomes a
party to this Agreement hereafter ratifies such designation and appointment and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, none of the Agents shall have any duties or responsibilities,
except those expressly set forth in the Transaction Documents to which it is a
party, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Agent shall be read into any Transaction Document or otherwise exist
against such Agent.
(c)    In performing its functions and duties hereunder, (i) the BTMU Agent
shall act solely as the agent of the members of the BTMU Group and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any of the Loan Parties or any of their respective
successors and assigns, (ii) the Mizuho Agent shall act solely as the agent of
the members of the Mizuho Group and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for any of the
Loan Parties or any of their respective successors and assign, (iii) the
SunTrust Agent shall act solely as the agent of SunTrust, as Non‑Conduit Lender
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any of the Loan Parties or any of
their respective successors and assigns, (iv) the PNC Agent shall act solely as
the agent of PNC, as Non‑Conduit Lender and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
any of the Loan Parties or any of their respective successors

5



--------------------------------------------------------------------------------



and assign, (v) the Wells Fargo Agent shall act solely as the agent of Wells
Fargo, as Non‑Conduit Lender and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for any of the
Loan Parties or any of their respective successors and assigns, (vi) the agent
for any Non‑Conduit Lender or the member of any Group that becomes a party
hereto after the date hereof shall act solely as the agent of such Non‑Conduit
Lender or the members of such Group and does not assume nor shall be deemed to
have assumed any obligation or relationship of trust or agency with or for any
of the Loan Parties or their respective successors or assigns, and (vii) the
Administrative Agent shall act solely as the agent of the Secured Parties and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any of the Loan Parties or any of
their respective successors and assigns.
(e)    Clauses (vii) of Section 14.5(b) of the Credit and Security Agreement is
hereby amended and restated in its entirety and as so amended and restated shall
read as follows:
(vii) to any other entity organized for the purpose of purchasing, or making
loans secured by, financial assets for which SunTrust, BTMU, Mizuho, PNC, Wells
Fargo or one of their respective affiliates acts as the administrative agent and
to any officers, directors, employees, outside accountants and attorneys of each
of the foregoing,
(f)    Clauses (ii), (iii), (iv) and (xiv) of the defined term “Eligible
Receivable” appearing in Exhibit I to the Credit and Security Agreement are
hereby amended and restated in their respective entireties and as so amended and
restated shall read as follows:
(ii)    which is not a Delinquent Receivable or a Defaulted Receivable,
(iii)    which is not owing from an Obligor as to which more than 50% of the
Outstanding Balance of all such Obligor’s Receivables remains unpaid for 61 or
more days past the original billing date,
(iv)    which (A) by its terms is due and payable in full within 122 days of the
original billing date therefor, and (B) has not had its payment terms extended
more than once, and if such extension had not been made, such Receivable would
not otherwise have become a Defaulted Receivable,

6



--------------------------------------------------------------------------------



(xiv)    which is not the subject of, to the Originator’s knowledge, any
asserted dispute, counterclaim, right of rescission, setoff, counterclaim or any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no rights as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract) and which requires that all or part of such
receivable be charged off in accordance with the Credit and Collection Policy;
provided, however, that if such dispute, offset, counterclaim or defense affects
only a portion of the Outstanding Balance of such Receivable, then such
Receivable may be deemed an Eligible Receivable to the extent of the portion of
such Outstanding Balance which is not so affected, provided, further, that the
first $150,000 of Receivables generated during any calendar month by Marazzi
Home Center Stores shall be excluded from “Eligible Receivables” until the
Monthly Reporting Date on which the Administrative Agent has received a Monthly
Report demonstrating that the Servicer can identify customer reductions and
charge backs on Receivables generated by Marazzi Home Center Stores and such
Receivables are excluded from Eligible Receivables.
(g)     The defined term “Eligible Receivable” appearing in Exhibit I to the
Credit and Security Agreement is hereby amended by (i) deleting the word “and”
appearing at the end of clause (xxiv), (ii) deleting the period appearing at the
end of clause (xxv) thereof, and inserting “, and” in lieu thereof, and (iii)
and inserting a new clause (xxvi) which shall read as follows:
(xxvi) or such other Receivables as reasonably determined with the consent of
all the Lenders and the Borrower based on the results of the most recent Review
of Dal‑Tile Distribution, Inc. or Unilin North America, LLC as originators.
(h)    The following defined terms appearing in Exhibit I to the Credit and
Security Agreement are hereby amended and restated in their respective
entireties and as so amended and restated shall read as follows:
“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Commitments to make Loans hereunder. As of the date hereof, the Aggregate
Commitment is $500,000,000.

7



--------------------------------------------------------------------------------



“Applicable Margin” shall mean either (i) 0.70% per annum, or (ii) with respect
to any Liquidity Funding made by any Liquidity Bank solely during the occurrence
of a CP Market Disruption Event, a per annum rate equal to the “Applicable Rate”
for “Eurocurrency Rate Loans” as such terms are defined in the Parent Credit
Agreement in effect at such time.
“Co‑Agent Account” means the account set up to receive payments for the
applicable Group including without limitation, the SunTrust Agent’s Account, the
BTMU Agent’s Account, the Mizuho Agent’s Account, the PNC Agent’s Account and
the Wells Fargo Agent’s Account.
“Contractual Dilution Reserve” means, at any time, the sum of (i) the volume
rebate accrual and cash discount accrual with respect to Mohawk Carpet
Distribution, Inc., a Delaware corporation, plus (ii) the home center store
accrual with respect to Dal‑Tile Distribution, Inc., a Delaware corporation,
plus (iii) the marketing allowance and EDI accrual with respect to Unilin North
America, LLC, a Delaware limited liability company, in each case as of such date
of determination (or such other amounts as reasonably determined with the
consent of all of the Lenders based on the results set forth in the most recent
Review of any Originator).
“Default Horizon Ratio” means, as of any Cut‑Off Date, the ratio (expressed as a
decimal) computed by dividing (a) the sum of (i) the product of the aggregate
sales generated by the Originators during the Calculation Period that is 4
Calculation Periods prior to the Calculation Period ending on such Cut‑Off Date,
multiplied by the sum of (x) 23% and (y) the Weighted Average Credit Percentage,
plus (ii) the aggregate sales generated by the Originators during the 3 most
recent Calculation Periods ending on or prior to such Cut‑Off Date, by (b) the
Net Pool Balance as of such Cut‑off Date.
“Default Ratio” means, as of any Cut‑Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut‑Off Date, by (y) the aggregate dollar amount of Receivables generated by the
Originators during the Calculation Period occurring five months prior to the
Calculation Period ending on such Cut‑Off Date.
“Defaulted Receivable” means a Receivable: (i) as to which the Obligor thereof
has suffered an Event of Bankruptcy; (ii) which, consistent

8



--------------------------------------------------------------------------------



with the Credit and Collection Policy, would be written off Borrower’s books as
uncollectible; or (iii) as to which any payment, or part thereof, remains unpaid
for 91 days or more from the original due date for such payment.
“Delinquent Receivable” means a Receivable (other than a Defaulted Receivable)
as to which any payment, or part thereof, remains unpaid for 61 ‑ 90 days from
the original due date for such payment or which is delinquent under the Credit
and Collection Policy.
“Dilution Horizon Ratio” means, as of any Cut‑Off Date, the ratio computed by
dividing (a) the sum of (i) the product of the aggregate amount of Receivables
generated by the Originators during the Calculation Period that is 2 Calculation
Periods prior to the Calculation Period ending on such Cut‑Off Date multiplied
by 50%, plus (ii) the sales generated during the most recent Calculation Period
ending on or prior to such Cut‑Off Date (or such other number of Calculation
Periods (or portions thereof) as reasonably determined with the consent of all
of the Lenders based on the results set forth in the most recent Review of any
Originator), by (b) the Net Pool Balance as of such Cut-Off Date.
“Extended Payment Terms Excess” means the aggregate amount by which the Eligible
Receivables Balance of all Eligible Receivables that are due and payable within
91-122 days of the original billing date thereof exceeds the Extended Payment
Terms Limit.
“Fee Letter” means that certain Amended and Restated Fee Letter dated as of
September 11, 2014, among Borrower, the Performance Guarantor, the Lenders and
the Agents, as the same may be amended, restated, modified or supplemented from
time to time.
“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
Obligors who have short term unsecured debt ratings currently assigned to them
by S&P and Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt rating noted in the table below), the applicable
concentration limit shall be determined according to the following table:

9



--------------------------------------------------------------------------------





S&P Short‑term
Rating
S&P Equivalent
Long‑term
Rating
Moody’s
Short‑term
Rating
Moody’s
Equivalent
Long‑term
Rating
Allowable %
of Eligible
Receivables
Net Balance
A‑1 or higher
A+ or higher
P‑1 or higher
A2 or higher
12%
A‑2
A‑, BBB+
P‑2
A3, Baa1
10%
A‑3 or lower
BBB or lower
P‑3 or lower
Baa2 or lower
3%

provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by both S&P
and Moody’s, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, and (c) subject to satisfaction of
each Lender and/or an increase in the percentage set forth in clause (a)(i) of
the definition of “Required Reserve,” upon Borrower’s request from time to time,
the Administrative Agent may agree to a higher percentage of the Eligible
Receivables Balance for a particular Obligor and its Affiliates (each such
higher percentage, a “Special Concentration Limit”), it being understood that
any Special Concentration Limit may be cancelled by any Lender upon not less
than ten (10) Business Days’ prior written notice to the Loan Parties. As of the
Third Amendment Effective Date, the Special Concentration Limit shall mean (i)
with respect to The Home Depot, Inc. and its Affiliates, 17.0% and (ii) with
respect to Lowe’s Companies, Inc. and its Affiliates, 12.0%.
“Originator” means each of Mohawk Carpet Distribution, Inc., a Delaware
corporation, Dal‑Tile Distribution, Inc., a Delaware corporation, Unilin North
America, LLC, a Delaware limited liability company, and each other Originator
that becomes a party to the Receivables Sale Agreement pursuant to the terms
thereof, in each case, in its capacity as a seller under the Receivables Sale
Agreement.
“Receivables Sale Agreement” means that certain Receivables Purchase and Sale
Agreement, dated as of December 19, 2012, among the Originators and Borrower, as
the same may be amended, restated, modified or supplemented from time to time.
“Regulatory Change” means, with respect to an Affected Entity, any of the
following occurring after the date hereof and about which such Affected Entity
learns after the date such Affected Entity is first entitled to

10



--------------------------------------------------------------------------------



the benefits of Section 10.2 or 10.3 hereof: (a) the adoption or taking effect
of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III including, without limitation, any publications addressing the liquidity
coverage ratio (“LCR”) or the supplementary leverage ratio (“SLR”), shall in
each case be deemed to be a “Regulatory Change” regardless of the date enacted,
adopted or issued and such event shall constitute a circumstance on which such
Affected Entity may base a claim for reimbursement under Section 10.2.
“Required Reserve Factor Floor” means the sum (expressed as a percentage) of
(a) 12% and (b) the product of (i) the Adjusted Dilution Ratio and (ii) the
Dilution Horizon Ratio.
(i)    The following new defined terms shall be added to Exhibit I to the Credit
and Security Agreement in the appropriate alphabetical sequence:
“PNC” means PNC Bank, National Association, as a Non-Conduit Lender, together
with its successors.
“PNC Agent” means PNC Bank, National Association, in its capacity as agent for
PNC.
“PNC Agent’s Account” means account number 130760016803, Account Name:
Commercial Loan Department, at PNC Bank, N.A., ABA No. 043-0000-96, Beneficiary:
Mohawk Factoring, LLC, Attention: Holly Brannon.
“Third Amendment Effective Date” means September 11, 2014.

11



--------------------------------------------------------------------------------



“Wells Fargo” means Wells Fargo Bank, National Association, as a Non-Conduit
Lender, together with its successors.
“Wells Fargo Agent” means Wells Fargo Bank, National Association, in its
capacity as agent for Wells Fargo.
“Wells Fargo Agent’s Account” means account number 37235547964502185 in the name
of Wells Fargo Bank, N.A., at Wells Fargo Bank, N.A., ABA No. 121-000-248,
Reference: MOHAWK FACTORING, LLC (OOC00).
(j)    Exhibit IV to the Credit and Security Agreement is hereby amended and
restated in its entirety and as so amended shall read as set forth on Exhibit IV
attached hereto and made a part hereof.
(k)    Schedule A to the Credit and Security Agreement is hereby amended and
restated in its entirety and as so amended shall read as set forth on Schedule A
attached hereto and made a part hereof.
(l)    The addresses, facsimile numbers or e-mail addresses of each of the New
Lenders is set forth on their respective signature pages hereof.
Section 3.    Omnibus Amendment to the Transaction Documents.
The Transaction Documents shall be and hereby are amended by replacing any and
all references to “Mizuho Corporate Bank, Ltd.” with a reference to “Mizuho
Bank, Ltd.”
Section 4.    Joinder of New Lenders; Assignment and Acceptance.
(a)    Each New Lender hereby confirms that it has received a copy of the
Transaction Documents and the exhibits related thereto, together with copies of
the documents which were required to be delivered under the Credit and Security
Agreement as a condition to the making of the Advances and other extensions of
credit thereunder. Each New Lender acknowledges and agrees that it has made and
will continue to make, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, its own credit analysis and decisions
relating to the Credit and Security Agreement. Each New Lender further
acknowledges and agrees that the Administrative Agent has not made any
representations or warranties about the credit worthiness of the Borrower or any
other party to the Credit and Security Agreement or any other Transaction
Document or with respect to the legality, validity, sufficiency or
enforceability of the Credit and Security Agreement or any other Transaction
Document or the value of any security therefor.
(b)    Except as otherwise provided in the Credit and Security Agreement,
effective as of the date hereof, each New Lender (i) shall be deemed
automatically to have become a party to the Credit and Security Agreement and
have all the rights and obligations of a “Lender” under the Credit and Security

12



--------------------------------------------------------------------------------



Agreement as if it were an original signatory thereto and (ii) agrees to be
bound by the terms and conditions set forth in the Credit and Security Agreement
as if it were an original signatory thereto.
(c)    On the date hereof, the Assignor hereby absolutely and unconditionally
sells and assigns, without recourse, to the Assignee, and the Assignee hereby
purchases and assumes, without recourse to or representation of any kind from
Assignor, an interest in and to the Assignor’s rights and obligations under the
Credit and Security Agreement in an amount such that after giving effect to such
sale, assignment and assumption, the Assignee’s Commitment will be as set forth
on Schedule A attached hereto.
(d)    The Assignor, the Assignee, the New Lenders and each other Lender each
agree to make such purchases and sales of interests in the Loans outstanding on
the date hereof among themselves so that each Lender and New Lender is then
holding its relevant Percentage of outstanding Loans based on their Commitments
as in effect after giving effect hereto and each Lender hereby agrees to execute
such further instruments and documents, if any, as the Administrative Agent may
reasonably request in connection therewith. Such purchases and sales shall be
arranged through the Administrative Agent by making available to the
Administrative Agent for the account of such other Lenders, in same day funds,
an amount equal to (A) the portion of the outstanding principal amount of Loans
to be purchased by such Lender, plus (B) interest accrued and unpaid to and as
of such date on such portion of the outstanding principal amount of such Loans.
All subsequent extensions of credit under the Credit and Security Agreement
shall be made in accordance with the respective Commitments of the Lenders from
time to time party to the Credit and Security Agreement as provided therein.
Section 5.    Representations of the Borrower. The Borrower hereby represents
and warrants to the parties hereto that as of the date hereof each of the
representations and warranties contained in the Credit and Security Agreement is
true and correct as of the date hereof and after giving effect to this Amendment
(except to the extent that such representations and warranties expressly refer
to an earlier date, in which case they are true and correct as of such earlier
date); provided, that with respect to those contained in Section 5.1(a), (e),
(f), (l), (u) and (w) of the Credit and Security Agreement, the determination of
whether any Material Adverse Effect has occurred as set forth therein shall be
made solely by the Borrower, in its reasonable, good faith judgment.
Section 6.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent:
(a)    Administrative Agent shall have received a fully executed counterpart of
this Amendment;
(b)    Administrative Agent shall have received a duly executed Performance
Guarantor’s Acknowledgment and Consent;

13



--------------------------------------------------------------------------------



(c)    Administrative Agent shall have received a fully executed counterpart of
the Fee Letter;
(d)    Administrative Agent shall have received a fully executed counterpart of
that certain Joinder Agreement to Receivables Sale Agreement with respect to
Unilin North America, LLC (the “New Originator”) dated as of the date hereof;
(e)    Administrative Agent shall have received Amendments to Collection Account
Agreements and any additional Collection Account Agreements with respect to any
updates to Exhibit IV;
(f)    Administrative Agent shall have received with respect to the New
Originator items numbered 2 through 5 of Schedule A to the Receivables Sale
Agreement including resolutions, certificate of formation, limited liability
company agreement, an incumbency certificate and a good standing;
(g)    Administrative Agent shall have received closing certificates of Borrower
dated as of September 11, 2014 including resolutions, the certificate of
formation, the limited liability company agreement, an incumbency certificate
and good standing;
(h)    Administrative Agent shall have received opinions of Alston & Bird LLP as
to enforceability and UCC matters, general corporate matters, and true sale and
nonconsolidation matters;
(i)    each New Lender shall have received all fees due and payable under the
Fee Letter;
(j)    each representation and warranty of the Borrower contained herein shall
be true and correct; and
(k)    no Amortization Event shall have occurred and be continuing.
Section 7.    Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the Credit and Security Agreement
as of the date hereof. Except as amended by this Amendment, the Credit and
Security Agreement remains unchanged and in full force and effect. This
Amendment is a Transaction Document.
Section 8.    Acknowledgment of Termination of Marazzi Letter. Pursuant to that
certain letter dated as of April 11, 2014 (the “Marazzi Letter”), among the
Administrative Agent, the Borrower and Dal-Tile Distribution, Inc., all
Receivables of an Obligor arising out of invoices generated by the Marazzi Group
(as defined in the Marazzi Letter) invoicing system or invoiced in the name of
any of the Marazzi Group and which do not pay into a Collection Account or a
Lock Box that clears to a Collection Account were designated as Excluded
Receivables under and as defined in the Receivables Sale Agreement until

14



--------------------------------------------------------------------------------



the Integration Date (as defined in the Marazzi Letter). Each of the
Administrative Agent, the Borrower and Dal-Tile Distribution, Inc. hereby
acknowledges and agrees that as of the date hereof, the Integration Date has
occurred and the Marazzi Letter shall be terminated and of no further force and
effect.
Section 9.    Clarification of Amendment No. 2 and other matters. Certain of the
parties hereto entered into Amendment No. 2 to Credit and Security Agreement
dated as of April 11, 2014 (“Amendment No. 2”). The parties to Amendment No. 2
agree that the amendment to Section 7.1(a)(ii) effected by Section 3(a) of
Amendment No. 2 shall be deemed to be effective as of December 19, 2012. In
addition, the parties hereto agree that clause (B) of Section 7.1(a)(i) shall be
deemed to be amended as of December 19, 2012 to read “(B) commencing with the
Performance Guarantor’s 2014 fiscal year, analogous unaudited balance sheets and
statements of earnings for Borrower, certified by one of its Responsible
Officers.” Given the foregoing, the parties hereto acknowledge that the waivers
provided under Section 2 of Amendment No. 2 were not necessary. In addition, the
parties hereto agree that clause (x) of Section 7.1(k) shall be deemed to be
amended as of December 19, 2012 as set forth in Section 2(a) of this Amendment
so no additional waivers are necessary.
Section 10.    Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
Section 11.    Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.
Section 12.    Successors and Assigns. The terms of this Amendment shall be
binding upon, and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
Section 13.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 14.    Governing Law and Jurisdiction. The provisions of the Credit and
Security Agreement with respect to governing law and consent to jurisdiction are
incorporated in this Amendment by reference as if such provisions were set forth
herein.
[Signatures appear on following page.]



15



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.


MOHAWK FACTORING, LLC, as Borrower




By: /s/ John J. Koach    
Name: John J. Koach    
Title: Secretary    


MOHAWK SERVICING, LLC, as Servicer




By: /s/ Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Vice President and Treasurer    

Amendment No. 3 to Credit and Security Agreement and Omnibus Amendment

--------------------------------------------------------------------------------



SUNTRUST BANK, as a Non-Conduit Lender
By: /s/ Michael Peden    
Name: Michael Peden    
Title: Vice President    
SUNTRUST BANK, as Co-Agent and Administrative Agent
By: /s/Michael Peden    
Name: Michael Peden    
Title: Vice President    
VICTORY RECEIVABLES CORPORATION
By: /s/ David V. DeAngelis    
Name: David V. DeAngelis    
Title: Vice President    
THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Co‑Agent
By: /s/ Richard Gregory Hurst    
Name: Richard Gregory Hurst    
Title: Managing Director    
THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Victory Liquidity
Bank
By: /s/ George Stoecklein    
Name: George Stoeklein    
Title: Director    

Amendment No. 3 to Credit and Security Agreement and Omnibus Amendment

--------------------------------------------------------------------------------



WORKING CAPITAL MANAGEMENT CO., L.P., AS CONDUIT
By: /s/ Takashi Watanabe    
Name: Takashi Watanabe    
Title: Attorney-in-Fact    
MIZUHO BANK, LTD., as WCM Liquidity Bank and as Co-Agent
By: /s/ Donna DeMagistris     
Name: Donna DeMagistris    
Title: Authorized Signatory    



Amendment No. 3 to Credit and Security Agreement and Omnibus Amendment

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as a Non-Conduit Lender and as Co‑Agent




By: /s/ Robyn Reeher    
Name: Robyn Reeher    
Title: Vice President    


Address:    PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2724
Attention: Stephen Ritchey
Telephone: (412) 768-5318
Fax: (412) 705-1225
Email: stephen.ritchey@pnc.com


With a copy to:


PNC Bank, National Association
1600 Market Street
21st Floor
Philadelphia, PA 19103
Attention: Eric Bruno, Managing Director
Telephone: (215) 585-3907
Fax: (215) 585-7374
Email: eric.bruno@pnc.com

















Amendment No. 3 to Credit and Security Agreement and Omnibus Amendment

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Non-Conduit Lender and as Co‑Agent


By: /s/ Ryan C. Toger    
Name: Ryan C. Toger    
Title: Vice President    


Address:    Wells Fargo Bank, National Association
1100 Abernathy Road
Suite 1500
Atlanta, GA 30328
Attention: Eero Maki
Telephone: (770) 508-2167
Fax: (866) 972-3558

Amendment No. 3 to Credit and Security Agreement and Omnibus Amendment

--------------------------------------------------------------------------------



Acknowledged and agreed to solely with respect to Section 8:
DAL-TILE DISTRIBUTION, INC.
By: /s/ Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Vice President and Treasurer    



Amendment No. 3 to Credit and Security Agreement and Omnibus Amendment

--------------------------------------------------------------------------------




PERFORMANCE GUARANTOR’S ACKNOWLEDGMENT AND CONSENT
The undersigned, Mohawk Industries, Inc., has heretofore executed and delivered
the Performance Undertaking dated as of December 19, 2012 (the “Performance
Undertaking”) and hereby consents to the Amendment No. 3 to the Credit and
Security Agreement and Omnibus Amendment as set forth above and confirms that
the Performance Undertaking and all of the undersigned’s obligations thereunder
remain in full force and effect. The undersigned further agrees that the consent
of the undersigned to any further amendments to the Credit and Security
Agreement shall not be required as a result of this consent having been
obtained, except to the extent, if any, required by the Performance Undertaking
referred to above.
MOHAWK INDUSTRIES, INC.
By: /s/ Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Vice President and Treasurer    






--------------------------------------------------------------------------------




EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS




Borrower's Lockbox or Account
Account Name
Borrower
Related Collection Account of Borrower
 
 
 
P O Box 935550
Mohawk Factoring, Inc.
Account no. 4122339054
Atlanta, GA 31193-5550
(Mohawk )
Wells Fargo
 
 
 
P O Box 935553
Mohawk Factoring, Inc.
Account no. 4122339054
Atlanta, GA 31193-5553
(Mohawk )
Wells Fargo
 
 
 
Lockbox 9957
Mohawk Factoring, Inc.
Account no. 4122339054
P O Box 8500
(Mohawk )
Wells Fargo
Philadelphia, PA 19178-9957
 
 
 
 
 
P O Box 845059
Mohawk Factoring, Inc.
Account no. 4122339054
Los Angeles, CA 90084-5059
(Mohawk )
Wells Fargo
 
 
 
Collection Account
Mohawk Factoring, Inc.
Account no. 4122339062
( ACH )
(Mohawk )
Wells Fargo
 
 
 
Collection Account
Mohawk Factoring, Inc.
Account no. 777-5006245
( ACH )
(Mohawk )
Wells Fargo
 
 
 
P O Box 209058
Mohawk Factoring, Inc
Account no. 4125505065
Dallas, TX 75320-9058
(DalTile)
Wells Fargo
 
 
 
P O Box 209068
Mohawk Factoring, Inc
Account no. 4125505065
Dallas, TX 75320-9068
(DalTile)
Wells Fargo
 
 
 
Lockbox 9237
Mohawk Factoring, Inc
Account no. 4125505065
P O Box 8500
(DalTile)
Wells Fargo
Philadelphia, PA 19178-9237
 
 
 
 
 
P O Box 845051
Mohawk Factoring, Inc
Account no. 4125505065
Los Angeles, CA 90084-5051
(DalTile)
Wells Fargo
 
 
 
P O Box 56519 STN A
Mohawk Factoring, Inc
Account no. 01043-400-102-0 (USD)
Toronto, Ontario M5W 4L1
(Mohawk)
Account no. 01043-100-002-5 (CAD)





--------------------------------------------------------------------------------




 
 
Royal Bank of Canada
 
 
 
c/o C06004
Mohawk Factoring, Inc
Account no. 01043-400-102-0 (USD)
P O Box 60 Station M
(Mohawk)
Account no. 01043-100-002-5 (CAD)
Calgary, AB, T2P 2G9
 
Royal Bank of Canada
 
 
 
P O Box 935370
Unilin North America, LLC
Account no. 4945644383
Atlanta, GA 31193-5370
(Unilin)
Wells Fargo
 
 
 




-2-

--------------------------------------------------------------------------------




SCHEDULE A

COMMITMENTS
SunTrust Bank: $100,000,000
The Bank of Tokyo‑Mitsubishi UFJ, Ltd., New York Branch: $100,000,000
Mizuho Bank, Ltd.: $100,000,000
PNC Bank, National Association: $100,000,000
Wells Fargo Bank, National Association: $100,000,000




